           Case 2:20-cv-00749-RSM-BAT Document 11 Filed 06/26/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   WEIYUE GUO,

 9                               Petitioner,                 CASE NO. C20-749-RSM-BAT

10           v.                                              ORDER GRANTING STIPULATED
                                                             MOTION TO HOLD IN ABEYANCE
11   WILLIAM P. BARR, et al.,

12                               Respondents.

13          The parties’ stipulated motion, Dkt. 10, is GRANTED. The case is hereby STAYED and

14   held in abeyance pursuant to the terms and for the reasons set forth in the parties’ stipulation. If

15   the petition is not dismissed on or before July 22, 2020, the noting date for Respondents’ Motion

16   to Dismiss and Petitioner’s response deadline will be reset by order of this Court.

17          The Clerk is directed to STRIKE from the Court’s calendar the noting date for

18   Respondents’ Motion to Dismiss, Dkt. 6, and to send copies of this order to the parties and to the

19   Honorable Ricardo S. Martinez.

20          DATED this 26th day of June, 2020.

21

22                                                                 A
                                                            BRIAN A. TSUCHIDA
23                                                          Chief United States Magistrate Judge



     ORDER GRANTING STIPULATED MOTION
     TO HOLD IN ABEYANCE - 1
